STRADLEY RONON STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA19103 (215) 564-8000 March 31, 2015 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re: Delaware Group Global & International Funds (the "Registrant") File Nos. 811-06324; 033-41034 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 54 (the "Amendment") to the Trust's Registration Statement on Form N-1A.The Amendment was filed with the Securities and Exchange Commission electronically on March 30, 2015. Please direct any questions or comments relating to this certification to me at (215) 564-8099. Sincerely, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik cc:Emilia P. Wang Bruce G. Leto
